Citation Nr: 9907103	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-28 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for postoperative 
lumbar degenerative disc disease, currently rated as 20 
percent disabling.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied entitlement to an increased 
evaluation for degenerative lumbar disc disease.

The Board notes that in an October 1996 statement, the 
veteran appeared to be raising a claim for a total disability 
rating based on individual unemployability due to service-
connected disabilities.  This matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected postoperative lumbar 
degenerative disc disease is manifested by constant pain with 
resulting functional impairment productive of severe disc 
disease with recurring attacks and intermittent relief.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for 
postoperative lumbar degenerative disc disease have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40-46, 4.59, 4.71a, Diagnostic 
Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the current evaluation of his 
service-connected lumbar disability inadequately reflects the 
severity of his back disorder.  He asserts that the 
evaluation should be increased due to worsening pain which 
has affected his ability to work and to perform the ordinary 
activities of daily living.  

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
mere allegation that a service-connected disability has 
worsened is sufficient to establish a well-grounded claim for 
an increased rating.  See Caffrey v. Brown, 6 Vet. App. 337, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board also is satisfied that the record includes 
all evidence necessary for the equitable disposition of this 
appeal and that the veteran requires no further assistance.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that rating.  Otherwise, the Board will assign 
the lower rating.  38 C.F.R. § 4.7.  Furthermore, a 
disability may require reratings in accordance with changes 
in a veteran's condition.  It is therefore essential to 
consider a disability in the context of the entire recorded 
history when determining the level of current impairment.  
38 C.F.R. § 4.1.  Nevertheless, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability of the musculoskeletal system is primarily an 
inability, due to damage or infection, of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A rating examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  When a veteran is rated under a 
code provision (including Diagnostic Code 5293 pertaining to 
intervertebral disc syndrome) that contemplates limitation of 
motion, the VA considers granting a higher rating upon a 
showing that the veteran has additional functional loss due 
to pain or weakness.  DeLuca v. Brown, 8 Vet. App. 202, 206-
207 (1995); VAOPGCPREC 36-97 (December 12, 1997).

The veteran was first granted service connection for 
degenerative disc disease by an August 1971 rating decision 
that assigned a 20 percent disability under Diagnostic Code 
(DC) 5293.  While this rating was reduced to 10 percent by a 
July 1973 rating decision, since October 1980 the currently 
assigned 20 percent rating has been in effect.

Under 38 C.F.R. § 4.71a, DC 5293 a maximum 60 percent rating 
is warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent rating is warranted for severe disc disease with 
recurring attacks and intermittent relief.  A 20 percent 
rating is warranted for moderate disc disease with recurring 
attacks.

Service medical records show that the veteran underwent two 
bilateral partial laminectomies during his period of active 
service.  The first entailed the removal of the disc at L4-5.  
The second entailed excision of the intervertebral disc at 
L5-S1.  The veteran was diagnosed with degenerative disc 
disease of the lumbosacral spine and went before a medical 
board in March 1971 that recommended a disability discharge 
from service.  Since then the veteran has consistently 
complained of recurring and worsening radiating lumbosacral 
pain.  

By a letter dated in July 1996, a private chiropractor who 
had been treating the veteran's lower back and radiating leg 
pain provided a letter to his federal government agency 
employer asking that the veteran be excused from work for at 
least four weeks to see if time off would help improve his 
lower back disability.  The chiropractor opined that the 
veteran's job, which included long periods of sitting at a 
computer, bending, stooping and picking up files, would 
continue to aggravate his disability.  Additional 
documentation shows that the veteran subsequently was excused 
from work for several weeks.  Later that month a magnetic 
resonance imaging (MRI) examination of the lumbar spine 
disclosed evidence of recurrent paramedian disc herniation at 
L4-5 that was found likely to be associated with some degree 
of neural impingement within the neural foramen and lateral 
recess.  Upon review of the MRI results the chiropractor then 
wrote a second letter stating an opinion that the veteran's 
continued symptomatology and complaints of pain indicated 
that his lower back disability would gradually worsen.  The 
chiropractor further opined that the veteran was permanently 
and totally disabled and unable to continue gainful 
employment due to cervical disc herniation and lumbar disc 
herniation along with fibromyalgia and constant muscle pain 
and chronic severe fatigue.

Also in July 1996, a private physician who had treated the 
veteran for more than two years provided an opinion stating 
that the veteran was totally and permanently unable to work 
primarily due to severe fatigue and pains associated with 
fibromyalgia and degenerative arthritis.

In August 1996 the veteran underwent an examination by a 
another private physician who found MRI evidence of disc 
herniation at L4-5 to the right, a bulging disc at C3-4 and a 
small protrusion toward the right at C6-7.  The physician 
provided an impression of lumbar radiculopathy due to 
recurrent disc herniation.

The veteran underwent a VA spinal examination in February 
1997 in which the examiner noted the veteran's report of 
lower back and leg pain since his in-service surgeries.  The 
examiner also noted the veteran's report of seeing a 
chiropractor and rheumatologist and using four kinds of 
medications for pain relief.  Objective findings included a 
slightly stooped posture and antalgic type gait and 
movements.  Spinal range of motion showed 45 degrees of 
forward flexion, 5 degrees of backward extension, and about 
25 degrees of side bending.  The examiner further found that 
the veteran was able to squat and arise, and stand on his 
heels and toes.  His reflexes were present and there was no 
obvious muscle wasting.  Leg raises sitting straight were 
positive on the right at about 70 degrees with the veteran 
reporting lower back and leg pain, and almost to 90 degrees 
on the left with lower back pain radiating to the right side.  
Supine straight leg raises were positive on the right at 
about 45 degrees with a report of lower back and hip 
discomfort, and about 70 to 75 degrees on the left also with 
reported discomfort.  The examiner noted impressions 
including degenerative disc disease, and a herniated nucleus 
pulposus at L4-L5 and apparent radiculopathy to the right 
lower extremity with less involvement in the left.  A 
contemporaneous VA radiological examination disclosed six 
"nonrib-bearing" lumbar vertebrae, no fracture, slight 
posterior subluxation of the L5 vertebra, and some sclerotic 
changes of the L5-6 and L6-S1 articular facets.

In March 1997 the federal Office of Personnel Management 
provided the veteran with a letter informing him that his 
disability retirement had been approved.  The letter did not 
disclose the grounds for the approval.

A MRI examination in April 1997 disclosed disc desiccation at 
L3-4, L4-5 and L5-S1 with diffusely bulging annulus at L3-4 
and mildly bulging annulus at L4-5.  The examiner also noted 
abnormal enhancement anterior to the right of the thecal sac 
at L4-5 appearing to substantially enhance scar tissue 
surrounding the right and left nerve roots.

From September 1997 to February 1998 the veteran sought 
treatment at a private pain management center during which he 
received a caudal epidural steroid injection for pain relief.  
An examination at that time disclosed objective findings 
including non-antalgic gait and the ability to stand and walk 
on toes without pain or difficulty.  However, radiating right 
leg pain resulted from heel standing and walking and 
increased back pain accompanied a full squat.  The veteran's 
lumbar range of motion was 60-65 degrees of flexion with back 
and leg pain beginning at about 40-45 degrees, dorsiflexion 
was more restricted and caused mostly lower back pain, 
lateral movements to both sides were unrestricted but caused 
tightening and pulling back pain with right rotation causing 
right leg pain.  The back examination disclosed a midline 
segmental spine, mild paraspinal bulging without paraspinal 
muscle spasm, segmental pain at L3, L4 and L5, facet column 
pain on both sides but especially intense on the right at L5-
S1, the SI joint was tender on the right but not on the left 
and the coccyx was normal, and the paraspinal and gluteal 
muscles had a mixture of tender points and trigger points.  
Examination of the lower extremities disclosed no obvious leg 
length discrepancy, muscle wasting or weakness, positive 
straight leg raising on the right with a positive Lasegue's 
sign at 35-40 degrees and positive on the left for low back 
pain at about 45 to 50 degrees but negative for nerve stretch 
sign, negative Fabere test bilaterally, positive modified 
Gaenslen's test on the right and negative on the left, 
positive and symmetrical deep tendon reflexes, and positive 
peripheral pulses with no dystrophic changes.  An x-ray 
examination disclosed mild disc space narrowing at L5-S1 
compatible with degenerative disc disease, degenerative facet 
disease without fracture or subluxation, and the examiner 
indicated that there could be mild limitation of motion upon 
flexion.  There was reportedly no evidence of instability.  
The veteran reported effective pain relief from the epidural 
treatment.

The veteran underwent another VA spinal examination in 
February 1998 in which the examiner again noted the veteran's 
report of generalized lower back and leg pain and aching.  
The veteran described the pain as exacerbated by damp and 
cold, by lifting more than 15 or 20 pounds and by standing or 
sitting for more than 10 minutes.  He stated that he was no 
longer able to jog and, although he had no problem with 
impotence or incontinence, he experienced numbness in his 
toes, ankle and anterior thigh two or three times a month for 
periods lasting up to two hours.  He said that he took 
Tylenol, Darvocet and Ultram during these flare-ups.  He also 
stated that the flare-ups precluded him from unnecessary 
driving and to shift his sitting position constantly to avoid 
pain when he did drive.  The examiner also noted the 
veteran's report of seeing a chiropractor, neurologist, 
neurosurgeon and a pain management specialist to help 
alleviate his pain.  The further veteran reported that 
although he experienced no seizures, his leg pain was 
occasionally accompanied by headaches and blurred vision and 
that he also felt pain upon defecation when he was 
constipated.  Objective findings of this examination included 
deep tendon reflexes of +2, equal in the upper and lower 
extremities; a modified squat so as not to exacerbate his 
pain syndrome; pain upon bilateral straight leg reflexes; 
ability to raise his right leg 8 inches from the floor and 
his left leg 12 inches for about 70 degrees of bilateral hip 
flexion; increased pain at 30 degrees forward flexion and 
double pain at 40 degrees; inability to touch his toes; calf 
measurements of 39 cm. bilaterally; good hair pattern; and no 
distal edema.  The examiner provided an assessment including 
degenerative disc disease with chronic pain syndrome of the 
lumbar region.

The veteran underwent a VA brain and spinal cord examination 
in September 1998 in which the examiner again noted the 
veteran's report of generalized back and left leg pain and 
aching, and intermittent flare-ups that were substantially 
similar to those noted in the February 1998 examination 
report.  The examiner noted that the physical examination 
results and assessment also were substantially similar to the 
earlier examination report.  The neurological examination 
disclosed intact cranial nerves II through XII, no gross 
motor or sensory impairment, no affected joint beyond the 
lumbosacral region, unaffected smell and taste, no bladder or 
bowel function impairment, and no blurred vision at the time 
of the examination.  The examiner indicated that the veteran 
did not have baseline neurological deficits, but rather 
intermittent radiculopathy from his lumbar disease.

By a letter dated in March 1997 a woman who was apparently a 
close friend of the veteran provided a detailed description 
of manifestations of the veteran's lower back and leg pain.  
The letter described the veteran's elaborate series of 
antalgic movements for getting into and out of bed and 
dressing.  It also stated that the veteran's pain and 
accompanying fatigue had become so unremitting that he no 
longer was able to take a walk in the woods, to drive in a 
car for three or four hours to a favorite weekend get-away, 
to mow his lawn or to engage in other activities that once 
brought him pleasure.  As a result, the veteran was described 
as having become irritable, unsociable and somewhat isolated.

In the Board's judgment, a review of the totality of the 
medical evidence and lay statements describing the veteran's 
symptomatology indicates that the veteran's back disability 
is more severe than contemplated or represented by the 
currently assigned 20 percent evaluation.  The evidence not 
only demonstrates constant low back pain but there is 
objective evidence of additional functional limitation due to 
such pain.  The Board notes further that the veteran's low 
back disorder is further characterized by recurrent disc 
herniation.  Although the record fails to show that the 
veteran experiences persistent neurologic symptomatology with 
only little intermittent relief consistent with pronounced 
intervertebral disc syndrome and warranting an evaluation of 
60 percent under DC 5293, the veteran's stated history in 
conjunction with the clinical evidence shows that he does 
have symptomatology that equates to recurrent attacks of disc 
syndrome treated with medication and conservative measures, 
with some relief between episodes.  The Board finds that the 
evidence is in relative equipoise with regard to whether the 
veteran's disability meets the 40 percent evaluation under DC 
5293 based on severe disc syndrome.  As noted above, the 
veteran's continuing disability is primarily manifested by 
complaints of pain, some intermittent radiculopathy and 
limitation of motion.  

The Board has considered the objective findings in 
conjunction with the veteran's documented functional 
impairment due to pain, as evidenced by painful and decreased 
motion.  Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Based on the entire clinical picture, including the 
frequency, duration and severity of the veteran's reported 
symptoms, and consideration of pain and functional impairment 
with objective evidence of limitation of motion and other 
symptoms of disc disease such as radiculopathy, the Board 
concludes that the requirements for a 40 percent evaluation 
for postoperative lumbar degenerative disc disease have been 
met.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5293.  As 
noted above, the demonstrated symptomatology does not meet 
the requirements for a 60 percent evaluation under DC 5293.  
Similarly, higher evaluations are provided under DC 5285 for 
residuals of a vertebral fracture and under DC 5286 for 
ankylosis.  However, an evaluation in excess of 40 percent 
for the veteran's disability is not warranted because the 
veteran's disability has not been characterized as a 
vertebral fracture nor has the spine been shown to be 
ankylosed.  Finally, since the Board has also determined that 
exceptional or unusual circumstances are not shown, an 
extraschedular rating is not warranted in this case.  See 38 
C.F.R. § 3.321(b)(1) (1998); Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation of 40 percent for postoperative 
lumbar degenerative disc disease is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 
- 9 -


- 1 -


